       Case 3:17-cv-01665-BAJ-EWD        Document 126     02/03/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA



  JENNIFER LARSEN                                                    CIVIL ACTION

  VERSUS

  RED FROG EVENTS, LLC, ET AL.                             NO. 17-01665-BAJ-EWD


                              RULING AND ORDER

       Before the Court is the parties’ Joint Motion To Reverse Bifurcate Under

Rule 42(b) (Doc. 121). Plaintiff and Defendants seek to try Plaintiff’s damages first,

separately from a trial of liability, pursuant to Federal Rules of Civil Procedure 42(b)

and 1. (Id. at p. 1).

       Plaintiff was allegedly injured from the collapse of an obstacle known as the

“Diesel Dome” during the “Warrior Dash obstacle course race.” (Doc. 121-1, p. 2). The

parties submit that if the jury first determines the amount of damages to which

Plaintiff is entitled, the need for the jury to decide why the Diesel Dome collapsed

would likely become unnecessary. (Id.). The parties agree that the only “real issue” is

determining the reasonable amount of Plaintiff’s damages and assert that this

determination can be made promptly and easily. (Id.).

       Rule 42(b) provides, “For convenience, to avoid prejudice, or to expedite and

economize, the court may order a separate trial of one or more separate issues, claims,

crossclaims, counterclaims, or third-party claims. When ordering a separate trial, the

court must preserve any federal right to a jury trial.” Rule 1 states that the Federal

                                           1
        Case 3:17-cv-01665-BAJ-EWD            Document 126        02/03/21 Page 2 of 3




Rules should be “construed, administered, and employed by the court and the parties

to secure the just, speedy, and inexpensive determination of every action and

proceeding.”

       Whether to bifurcate a trial is a question committed to the sound discretion of

the trial court, and the court is expected to exercise its discretion on a case-by-case

basis. Laitram Corp. v. Hewlett-Packard Co., 791 F. Supp. 113, 114 (E.D. La. 1992).

Rule 42(b) “gives the trial court broad discretion to order a separate trial of any claim

. . . in order to further convenience or to avoid prejudice.” Fid. & Cas. Co. of N.Y. v.

Mills, 319 F.2d 63, 63–64 (5th Cir. 1963).

       Here, while the parties assert that separate trials will conserve the parties’

time    and    money,     as   well    as    judicial   resources,     the   Court     disagrees.

(See Doc. 121-1, p. 1). Rather, the Court finds that empaneling two juries to conduct

two separate trials in the same matter during the COVID-19 pandemic may endanger

public health by requiring the Court to summon additional jurors to the courthouse

unnecessarily. 1 Accordingly, the Court finds that trying the issue of damages first

and separately from liability is inappropriate in this case as it will not expedite,

economize, or promote convenience pursuant to Federal Rule of Civil Procedure 42(b).




1 While this matter was set for a 5-day jury trial beginning on March 22, 2021, the Court continued
the trial due to the complications presented by the COVID-19 pandemic, and specifically, the high
positivity rate for COVID-19 in East Baton Rouge Parish.


                                                2
        Case 3:17-cv-01665-BAJ-EWD                Document 126         02/03/21 Page 3 of 3




        Accordingly,

        IT IS ORDERED that the Motion is DENIED. 2



                                    Baton Rouge, Louisiana, this 3rd day of February, 2021



                                                 _____________________________________
                                                 JUDGE BRIAN A. JACKSON
                                                 UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF LOUISIANA




2  The Court urges the parties to attempt to reach agreement on the issue of liability such that a
bifurcated trial is rendered unnecessary. The Court will try the issue of damages as a standalone issue
if the parties enter a stipulation on the record that it is unnecessary to present the issue of liability to
a jury.

                                                     3
